DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 215 March 2021.  Claims 6, 13, and 20 have been cancelled, claims 1, 5, 8, 12, 15, and 19 have been amended, and no new claims have been added.  Therefore, claims 1-5, 7-12, and 14-19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101 based on the 2019 PEG; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103 – in a manner; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Applicant asserts that “implemented by at least one processor”, “implemented on a first processor that is part of the system”, and “implemented on a second processor that is part of the system” requires the processors as structural and hardware components. Per this interpretation, then, the “at least one” processor, the “first” processor, and the “second processor” must each be actively implementing the content analyzer, ad selector, and emotion-based ad filtering engine (as software/instructions) – if they are not actively implementing the software/instructions, then they would not read on the claim. Mere presence or existence of the software/instructions, nor capability to implement, is required – the processor(s) must be implementing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-5 and 7), system (claims 8-12 and 14), and non-transitory computer readable medium (claims 15-19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, the claim 1 recites a method, implemented on a machine having at least one processor, storage, and a communication platform for selecting content, comprising: training, via machine learning, a sentiment-based selection model; receiving, via the communication platform, a request with an indication of a first piece of content for selecting one or more pieces of second content to be presented together with the first piece of content; identifying, a plurality of pieces of candidate second content; determining at least one sentiment feature representing sentiment expressed by the first piece of content; determining at least some sentiment feature associated with each of the plurality of pieces of candidate second content; selecting, via the sentiment-based selection model, the one or more pieces of second content from the plurality of pieces of candidate second content based on the at least one sentiment feature of the first piece of content and sentiment features of the plurality of pieces of candidate second content, so that the one or more pieces of second content are emotionally compatible with the first piece of content; and sending the one or more pieces of second content in response to the request. 
The claim elements may be summarized as the idea of targeting content based on requested content sentiment and/or context, where the underlined passage(s) of 
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) since targeting content based on either or both of context and/or sentiment are at least included in advertising, marketing, sales, and/or business relations activities; and
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion) since persons mentally process (i.e., evaluate, judge, or form opinions) regarding sentiment based on observations of the content or context.
Dependent claims 2-5 and 7 appear encompassed by the abstract idea also since claim 2 merely indicates general types of content (i.e. requested content and an advertisement), claim 3 indicates considering also the context features of content and user information, claim 4 indicates a sentiment as reflecting an emotion, claim 5 indicates how a sentiment is determined (i.e., determining compatibility based on the feature, filtering if not compatible, and identifying compatible second content), and claim 7 indicates feature extraction based on a model obtained via machine learning. At least Applicant ¶ 0045 (as submitted) indicates that the models used are based on “an offline mechanism” of labeled content, and “this offline portion receives … 
Claim 8 is directed to a system to perform the same, or similar, activity as at claim 1, the only apparent difference(s) being the naming of the software claim 1 uses for machine implementation, i.e., “content analyzer”, “ad selector”, and “ad filtering engine”), and the software being “implemented by at least one processor”, using machine learning to train the selection model, the ad selector being “implemented on a first processor that is part of the system”, the emotion-based ad filtering engine being “implemented on a second processor that is part of the system”, wherein the first processor and the second processor reside at different locations in a network. The underlined elements also being those elements identified as additional to the abstract idea. Dependent claims 9-12 and 14 are parallel to dependent claims 2-5 and 7 above. Therefore, claims 8-12 and 14 are analyzed in the same manner as claims 1-5 and 7 above.
a] non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for selecting content”, using machine learning to train the selection model, the method comprising the same or similar activity as at claims 1 and 8 above, including the implementation “by a first processor” and “by a second processor”, “wherein the first processor and the second processor reside at different locations in a network”. The underlined elements also being those elements identified as additional to the abstract idea. Dependent claims 16-19 are parallel to dependent claims 2-5 above. Therefore, claims 15-19 are analyzed in the same manner as claims 1-5 above.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the method activities being “implemented on a machine having at least one processor, storage, and a communication platform for selecting content”, using machine learning to train the selection model, and the receiving being “via the communication platform” using a “first processor” and a “second processor” (at claim 1), “a content analyzer implemented by at least one processor and configured to” perform activities, “an ad selector implemented on a first processor that is part of the system and configured to” perform the identifying of second content, and “an emotion-based ad filtering implemented on a second processor that is part of the system and configured to” perform the selecting of second content “wherein the first processor and the second processor reside at different locations in a network”. (at claim 8), and the “non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform” the method activities, identifying “by a first processor”, selecting “by a second processor”, and “wherein the first processor and the second processor reside at different locations in a network” (at claim 15). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. Each of these additional elements appears to literally just be “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” – see MPEP § 2106.05(I)(A) indicating that this is not considered significantly more than the abstract idea. 

Xu et al. (U.S. Patent Application Publication No. 2012/0109860, hereinafter Xu), indicated as being assigned to Microsoft Corporation, indicates at the first paragraph, in the Background section, that
Machine-learned algorithms can be used in various different information retrieval activities, such as document searching, collaborative filtering, sentiment analysis, online ad selection, and so forth. Internet search engines are some of the most widely known technologies using machine-learned algorithms. Internet search engines perform document searching and retrieval, in which documents are identified and ranked in response to queries supplied by users. 


Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates that it is well known to use inputs and correct outcomes to train various types of models and evaluate/optimize the trained system (Song at 0140).
Bhargava et al. (U.S. Patent Application Publication No. 20200005168, hereinafter Bhargava) “relates to artificial intelligence (AI) and machine learning (ML) and in particular to assessing and measuring the trustworthiness of the AI/ML” (Bhargava at 0002), and that
Artificial Intelligence comprises applications or programs which perform tasks which resemble the way intelligent humans operate. It is a well -known and well established branch of Computer Science. Machine Learning (ML) is a very important subset of AI, it is concerned with algorithms that learn from past data sets (training data) and attempt to predict the outcomes of new data. (autopilot or automatic driving for cars, sentiment analysis in social media, financial or credit card fraud detection, natural language processing, ad recommendation strategies, assisted medical diagnostic, etc.). Training data may be the enterprise data, usually historical data or data collected for this particular purpose, which serves as a model to train the AI/ML processes. The training data normally continues to grow through time (i.e. Learning Data) with new cases that are deemed to be especially significant and/or new. Occasionally old irrelevant data or duplicated data is removed.


Davison et al. (U.S. Patent Application Publication No. 2019/0236462, hereinafter Davison) indicates that “The sentiment analysis system 20 and predictive sentiment system 40 are configured to utilize artificial intelligence (AI), natural language processing (NLP), and machine learning knowledge system to ‘read’ news stories, press releases and other information sources to analyses the tone, content and implications of such information sources utilizing techniques which are commonly known.” (Davison at 0021).
Ray, Sunil, Commonly used Machine Learning Algorithms (with Python and R codes), dated 9 September 2017, downloaded from https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ on 13 April 2021, see especially p. 4, listing “Common Machine Learning Algorithms”, including a wide variety of machine learning models – all of which would be encompassed by the current claims.
Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general (as being many decades old, e.g., pp. 1-3) and several of the specific common machine learning models as being at least several decades old (see at least, e.g., Nearest Neighbor and Boosting at pp. 2-4).
The Examiner notes that no processor or other machine, or specific/particular machine, is recited – the only indication or implication of any machine is “implemented by a machine” in the preamble, and “machine learning” as being 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims do not appear to be integrated into a practical application. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – as indicated above – do not appear, when considered separately and in combination, to add significantly more to the abstract idea. The additional elements appear to merely indicate applying the idea via a computer.
Although machine implementation and machine learning are indicated, these are apparently, as indicated above, both merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims all appear, as indicated above, to be encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being anticipated by Bao et al. (U.S. Patent Application Publication No. 2011/0131485, hereinafter Bao).

Claim 1: Bao discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for selecting content, comprising:
receiving, via the communication platform, a request with an indication of a first piece of content for selecting one or more pieces of second content to be presented together with the first piece of content (see at least, e.g., ¶¶ 0004, 0006, 0014, 0025, the webpage necessarily having been “requested” in some manner, 0031, a 
training, via machine learning, a sentiment-based selection model (0028, “use a machine-learning method to extract some linguistic features … used for training some sentiment classification models which are then applied to a new article to classify the sentiment tendencies”, 0035-0036, “using machine learning techniques” and “training”, 0041, “The sentiment tendency of the webpage content can be determined by using machine language learning, or a preset sentiment corpus, or by combining machine language learning with a preset sentiment corpus”); 
identifying a plurality of pieces of candidate second content (0039, keyword filtering to determine, where 0040-0041 then indicates moving on to sentiment analysis after filtering based on keywords; 0063, 0065, computer and processor performing the operations or activities);
determining at least one sentiment feature representing sentiment expressed by the first piece of content (0004, 0006, 0014, 0018);
determining at least some sentiment feature associated with each of the plurality of pieces of candidate second content (0028, “use a machine-learning method to extract some linguistic features … used for training some sentiment classification models which are then applied to a new article to classify the sentiment tendencies”, 0035-0036, “using machine learning techniques” and “training”, 0041, “The sentiment tendency of the webpage content can be determined by using machine language learning, or a preset sentiment corpus, or by combining machine language learning with a preset sentiment corpus”); 

sending the one or more pieces of second content in response to the request (0015, “selectively publishes the specified content, such as a web electronic advertisement, based on the sentiment”).

Claim 2: Bao discloses the method of claim 1, wherein the step of the selecting comprises:
the first piece of content corresponds to information to be presented to a user (Bao at 0014, 0025, webpage, 0031, searched webpage); and
each of the one or more pieces of second content corresponds to an advertisement (Bao at 0004, 0006, 0014-0015). 

Claim 3: Bao discloses the method of claim 1, wherein the plurality of pieces of candidate second content are identified based on at least some of:
one or more contextual features associated with the first piece of content (Bao at 0033, blocks containing their own subject matter, 0036 and 0039, focused entity analysis, according to subject and/or keywords to determine if specified content is suitable for the page, 0041, examples such as air crash, mine accident, earthquake, etc.); and

information associated with a user to whom the first piece of content and the one or more pieces of second content are to be presented (Bao at 0014, 0025, webpage, 0031, searched webpage – the current web page indicating a current interest of the user). 

Claim 4: Bao discloses the method of claim 1, wherein the at least one sentiment feature of the first piece of content reflects an emotion expressed by the first piece of content (Bao at 0018, 0021, 0041, 0049-0050). 

Claim 5: Bao discloses the method of claim 4, wherein the step of the selecting the one or more pieces of second content comprises:
for each of the plurality of pieces of candidate second content,
determining compatibility between the first piece of content and the piece of candidate second content based on the at least one sentiment feature associated with the first piece of content and the at least some sentiment feature associated with the piece of candidate second content (Bao at 0004, 0006, 0014, 0018, 0021, 0041, 0049-0050), and
filtering out the piece of candidate second content if the first piece of content and the piece of candidate second content are not compatible (Bao at 0046-0048, 0051-0055, where when the specified content is not suitable, as by 
identifying the one or more pieces of second content that correspond to pieces of candidate second content that are compatible with the first piece of content (Bao at 0004, 0006, 0014, 0018, 0021, 0041, 0049-0050). 

Claim 7: Bao discloses the method of claim 1, wherein the at least one sentiment feature is extracted based on a sentiment feature model obtained via machine learning (Bao at 0027-0028, “realize embodiments of the present invention by means of … a sentiment-dictionary-matching based method and statistics-learning based method” and “machine learning model” as part of the statistics learning method).

Claims 8-12 and 14 are rejected on the same basis as claims 1-5 and 7 above since Bao discloses a system for selecting content, the system comprising: a content analyzer implemented by at least one processor …; an ad selector implemented by the at least one processor …; and an emotion-based ad filtering engine implemented by the at least one processor (Bao at 0056-0065, Fig. 6, modules and instructions processed) configured to perform the same or similar activities and/or limitations as at claims 1-7 above.

Claims 15-19 are rejected on the same basis as claims 1-5 above since Bao discloses a non-transitory computer readable medium including computer 

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections as based on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), first alleging generally that “The claims do not refer to a mathematical concept, organizing human activity, or a mental process” (Remarks at 13, emphasis omitted). However, with respect to certain methods of organizing human activity, Applicant merely repeats the entirety of claim 1 (sans the preamble) and again alleges that “the Examiner has ignored the requirements of the individual steps of each additional limitation as an ordered combination when looking at claim 1” (Id.). However, Applicant does not identify what “additional limitations” are being ignored, and cites to McRO for the concept that at “step one … [an examiner] must look to the claims as an ordered combination (Id. at 13-14). But this seriously misquotes and misinterprets McRO – the actual cite, with context, indicates that “[w]hether at step one or step two of the Alice test, in determining the patentability of a method, a court must look to the claims as an McRo, 2015-1080 at 21) The office guidelines are different than a court’s analysis framework, particularly in that
Examiners should determine whether a claim satisfies the criteria for subject matter eligibility by evaluating the claim in accordance with the criteria discussed in MPEP 2106, i.e., whether the claim is to a statutory category (Step 1) and the Alice/Mayo test for judicial exceptions (Steps 2A and 2B). The procedure set forth herein (referred to as ‘‘revised Step 2A’’) changes how examiners should apply the first step of the Alice/Mayo test, which determines whether a claim is ‘‘directed to’’ a judicial exception.
(Fed. Reg. Vol. 84, No. 4, 7 Jan. 2019, at 53)
Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry.
(Id. at 54)
For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
(Id.)
Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below.
(Id. at 54-55)
The Examiner has identified those limitations that recite an abstract idea, and has identified the limitations additional to the abstract idea. The entirety of the claim – both as individual elements and as an entire, ordered combination – have been considered.
Remarks at 14); however, this misses the point. The allegation is that anything recited as performed by a machine cannot be performed by a human and therefore, is considered eligible; however, this is in direct contradiction to Alice: “These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”, where “[t]hese cases” is referring to Mayo, Benson, Flook, and Diehr. And “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. Programming a computer to perform tasks that a person would/could otherwise perform, without significantly more, is/would be a method of organizing human activity. And the same or similar can be said for mathematical concepts and mental processes.
Applicant then argues that the claim as a whole should be considered a practical application. However, as indicated at the rejection, the Examiner HAS considered the claims as a whole (i.e., an ordered combination), and has considered the individual elements. As a whole, the claims indicate a establishing/training a model (whether it is a machine learning model is the part that would be additional to the abstract idea that includes modeling), receiving a request for content, determining a Remarks at 16-17). First, certain methods of organizing human activity is the GROUPING for the claim, not the idea itself. Second, the idea is as indicated above: targeting content based on requested content sentiment and/or context. Third, according to Applicant’s argument, then, any claim to anything more than “I claim organizing human activity” is apparently eligible as additional limitations. None of which is reasonable or believable.
Applicant then argues that the claims solve the problem Applicant imagines as some form of “technical problem” by not showing emotionally objectionable advertisements “given the sentiment detected from the content” (Remarks at 17-18, citing 18). First, this is not a “technical problem”, but rather if there is an improvement, the improvement would be an improvement to the abstract idea and not a technical problem or solution. Second, there is no improvement to technology involved – the computers and/or machines are not themselves improved. Third, since the beginning of advertising it would appear that content is placed based on 
Known techniques for processing data generated and/or communicated over the internet include the following: (i) viral phenomena "predictions" (performed after the fact based on historic data); (ii) rapid response to events in marketing and advertising; (iii) customer specific "micro trend" analysis; (iv) content pre-fetching; (v) influence analysis; (vi) belief propagation; (vii) sentiment mining; (viii) user behavior analysis; (ix) information reach; and (x) fraud detection. Techniques (i) to (x) will herein collectively be referred to as "Internet Data Analysis Techniques" (IDAT).
(Acharya at 0002).
Therefore, based on the above and the sampling of references related to machine learning indicated at the rejection, the Examiner notes that 1) this is not a technical problem – many recognize that both sentiment/emotion analysis and machine learning as related to advertisement placement is well-known, common, usual, etc., and 2) Applicant’s claims merely indicate “apply it” in reference to the use of the known technology and do not offer or require any change or improvement to the technology/technical aspects.
Applicant then argues Berkheimer, alleging that at Berkheimer “claim 4 could be eligible” (Remarks at 19), and the Examiner notes that the full explanation of Berkheimer is that claim 4 needed further fact finding in order to find that claim 4 is, or would be, eligible or ineligible – not just that it “could” be eligible. Nevertheless, Applicant argues for several pages (Remarks at 17-21) that all the claims need to be Remarks at 20). However, the claims as a whole – i.e., as a full, ordered combination – have been considered, and Applicant points to nothing that indicates otherwise. Applicant apparently just does not like the conclusion that the facts, claims, and description logically point to – that the claims are to the abstract idea as implemented using generic computers and executing known technology. Applicant does not appear to indicate what aspects of the claims were not alleged to be considered, or what about the ordered combination is significant – Applicant merely alleges that something was not considered, but does not indicate specifics.  

Applicant then argues the prior art rejections under § 103, alleging (apparently – based on the emphasis indicated) that Bao does not disclose the identifying candidate second content, determining a sentiment feature expressed by the first piece of content, determining a sentiment feature associated with second pieces of content, selecting second pieces of content based on the first and second content sentiment (Remarks at 21-22). Applicant then describes Bao as Applicant understands it:
In Bao, a sentiment analysis is performed upon context surrounding a specified location, where the specified content is to be published to determine a sentiment tendency of the context and then determine whether the specified content should be published at the specified location (emphasis added). See, e.g., Bao at paragraph [0016]. At best, Bao discloses that, if the sentiment tendency of the context with respect to the specified content is determined as "positive" or "neutral," or if people's feeling on the context with respect to the specified content is determined as "happiness" or "joy," the specified content will be displayed at the specified location of the webpage.

Applicant then, alleges that “Bao is silent with respect to” the determining of sentiment of the first and second pieces of content, and selecting one or more pieces of second content based on the sentiment. This appears to directly conflict with Applicant’s own description of Bao. Just considering Applicant’s description, the “sentiment tendency of the context” is the sentiment of the first content, which when “‘positive’ or ‘neutral’” matches the “‘happiness’ or ‘joy’” of the second piece of content (i.e., the determined sentiment of the candidate second piece of content), then the specified content (i.e., second piece of content) “will be displayed” (i.e., selected for display). Even Applicant’s limited, particular, and specifically chosen indication of what Bao discloses appears to be (i.e., literally is found to be) an admission that Bao does in fact teach what the claims require.
The Examiner notes that Applicant’s limited description of Bao does not reflect the full range of what Bao discloses, nor does this limited perspective include the various other citations indicated by the Examiner. Please see the above citations that further indicate other areas of Bao that also indicate that Bao discloses the claimed invention.
If Applicant has some narrower view of what the claims require, the Examiner strongly suggests citing support for the narrower view and amending the claims to reflect that narrow view or interpretation. As the claims stand now, though, Bao reads on the claim requirements, and appears to be (is) admitted by Applicant as reading on the claims.


Based on the above, Applicant’s arguments are considered not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokulakrishnan, Balakrishnan, et al., Opinion Mining and Sentiment Analysis on a Twitter Data Stream, The International Conference on Advances in ICT for Emerging Regions – ICTer, 2012, pp. 182-188, downloaded 27 April 2021 from 
Adamov, Abzetdin Z., Adah, Eshref, Opinion Mining and Sentiment Analysis for Contextual online-Advertisement, 2016 IEEE 10th International Conference on Application of Information and Communication Technologies (AICT), Oct. 2016, added to IEEE Explore 27 July 2017. (Both the IEEE publication information and a PDF of the paper are attached.)
Fan, Teng-Kai, Chang, Chia-Hui, Sentiment-Oriented Contextual Advertising, undated, downloaded from https://staff.csie.nciu.edu.tw/chia/pub/ECIR09.pdf on 12 February 2020. The Examiner notes that there are 3 documents attached: 1) the paper itself, 2) a screenshot of the first page of the paper and also showing the URL for retrieval, and 3) an Archive.org WayBack Machine header showing the lookup of that URL and its existence and availability on or before the indicated date (9 August 2017); however, the Examiner could not (for some unknown reason) get the documents to print together on one page to indicate the availability date – they were present, but would not print as a whole.
Bannister, Kevin, Understanding Sentiment Analysis: What It Is & Why It’s Used, downloaded from https://www.brandwatch.com/blog/understanding-sentiment-analysis on 12 February 2020, dated 26 February 2018.
Seyeditabari, Armin, et al., Emotion Detection in Text: a Review, dated 2 June 2018 (herein, Seyeditabari), downloaded from https://arxiv.org/pdf/1806.00674.pdf on 24 July 2020 indicates that the machine learning techniques Applicant describes as performing the feature extraction and emotion-based ad filtering (Applicant claims 
Berjikly et al. (U.S. Patent Application Publication No. 2014/0095150, hereinafter Berjikly) indicates in the Background section that textual sentiment analysis is known and “[c]onvention sentiment analysis” has been used in several areas, including “customer satisfaction with products of the corporations” (Berjikly at 0004).
Babinowich, et al. (U.S. Patent Application Publication No. 2015/0235238, hereinafter Babinowich) indicates that “social media data can be obtained using known text sentiment analysis methods” (Babinowich at 0023). Babinowich also further indicates a server data analysis program as being a server or any other device or computing system, such as utilizing multiple computers, cloud computing, and/or clustered computers and components – which further indicates processing on computers at different locations in a network.
McCormack et al. (U.S. Patent Application Publication No. 2016/0198047, hereinafter McCormick) indicates that “characteristics of the customer may be determined by using conventional techniques of Natural Language Processing (NLP), text analytics, sentiment analysis, and so forth” (McCormack at 0071, 0077) and the systems and methods include providing customer responses based on the user characteristic(s) (McCormack at 0010-0012, 0066, 0071-0072, et seq.).
Ljubuncic et al. (U.S. Patent Application Publication No. 2016/0378112, hereinafter Ljubuncic) indicates that “[c]lassic sentiment analysis may analyze 
Baldwin et al. (U.S. Patent Application Publication No. 2017/0052949, hereinafter Baldwin) indicates that “[a]nalysis of the sentiment of a text may be carried out in using various methods” and “[k]nown approaches include … statistical methods including machine learning” (Baldwin at 0042).
Yerli (U.S. Patent Application Publication No. 2013/0211910) discloses advertisement targeting where the server may “compris[e] a single computer or a cluster of computing devices” to upload content to an audience (see Yerli at 0062).
Rahnama, Amir Hossein Akhavan, Distributed Real-Time Sentiment Analysis for Big Data Social Streams, dated 2014, downloaded 9 December 2020 from https://arxiv.org/ftp/arxiv/papers/1612/1612.08543.pdf, indicates Sentinel as real-time sentiment analysis of social streams that relies on distributed architecture. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622